Citation Nr: 0336514	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's grandchildren qualify as dependents for 
purposes of additional pension benefit payments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2001 determination by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that the veteran's 
grandchildren did not qualify as dependents for purposes of 
additional pension benefit payments.  


FINDINGS OF FACT

The veteran has not legally adopted his grandchildren, and 
there is no basis in law in which to consider them dependents 
for purposes of additional pension benefit payments.


CONCLUSION OF LAW

The veteran's grandchildren are not dependents for purposes 
of additional pension benefit payments.  38 U.S.C.A. 
§§ 101(4), 1521(c) (West 2002); 38 C.F.R. § 3.57 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute, and may be briefly 
summarized.  The veteran is in receipt of pension benefits, 
and seeks to declare his grandchildren as dependents for 
purposes of additional pension benefit payments.  In a VA 
Form 21-686C received January 2001, he declared having 
"custody" of four grandchildren born and abandoned by his 
daughter and their father.  The children are [redacted], born in 
January 1983; [redacted], born in February 1985; [redacted] born in 
March 1987; and [redacted], born in April 1992.

A document from the Circuit Court of the 20th Judicial 
Circuit in and for the Hendry County, State of Florida, 
Juvenile Division (Juvenile Court) indicates that, on April 
16, 1992 three of the children were taken into the protective 
custody by the State of Florida Department of Health and 
Rehabilitative Services.  Two of the children were to be 
released to the custody of the veteran and his wife pending a 
home study.  

The law allows for additional benefit payments to a veteran 
"if there is a child of the veteran in the custody of the 
veteran or to whose support the veteran is reasonably 
contributing."  38 U.S.C.A. § 1521(c) (West 2002).  The term 
"child" has been specifically defined by statute and 
regulation, and does not include the authorization to provide 
additional benefit payments for the grandchild of a veteran.  
See 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 
(2003).  The veteran seeks to have his grandchildren come 
within the definition of "child" by being considered 
"adopted" within the meaning of 38 U.S.C.A. § 101(4)(A) and 
38 C.F.R. § 3.57(a) (2003).  The veteran's representative has 
argued this line of reasoning as follows:

The veteran contends that he has for all 
practical purposes adopted his grandchildren.  
He has complete responsibility for their care 
and the only reason that he is not receiving 
the benefit is that he does not have signed 
adoption papers.  He has, however, assumed all 
the duties of an adoptive parent in an in loco 
parentis capacity.

The veteran himself has recognized that his grandchildren do 
not come within the VA definition of "child", and has made 
the following equity argument:

Reference to your decision not to include my 
grandchildren on my award.  While the law 
states that I am not entitled to this benefit, 
fairness and good conscience should prevail.  
As submitted previously, the State of Florida 
granted custody of my grandchildren to me and 
my wife and they have been members of our 
household since that time.  It makes no sense 
that a veteran can add stepchildren to an 
award, but I cannot add children related to me 
by blood.  I realize the law is in place, but I 
certainly do not understand its purpose nor 
intent.  I know that I have assumed the 
responsibility of raising my grandchildren and 
they are as deserving of assistance from the VA 
as any other children.

The term "adoption" is defined as the "[l]egal process 
pursuant to state statute in which a child's legal rights and 
duties toward his natural parents are terminated and similar 
rights and duties toward his adoptive parents are 
substituted.  To take into one's family the child of another 
and give him or her the rights, privileges and duties of a 
child and heir."  BLACK'S LAW DICTIONARY, p. 49 (6th Ed. 
1990).  The veteran concedes that he has not adopted his 
grandchildren pursuant to the laws of the State of Florida.  
The law is clear that, absent a legal adoption, the veteran 
is not eligible to declare his grandchildren as dependents 
for purposes of additional pension benefit payments.  
38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. § 3.57 (2003).  
The statutory and regulatory authority does not make 
exceptions to consider equitable circumstances, and the Board 
is bound by the statutory scheme created by Congress.  See 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 426 (1990) ("[N]o equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress.")  The Board further notes that the provisions of 
38 C.F.R. § 3.57(d), which provide a definition of child 
custody for purposes of determining entitlement to improved 
pension, do not apply absent the meeting of the definition of 
"child."

Accordingly, the Board must find that the veteran has not 
legally adopted his grandchildren, and there is no basis in 
law in which to consider them dependents for purposes of 
additional pension benefit payments.  As the law and not the 
facts is dispositive of the claim on appeal, the provisions 
of the VCAA are not applicable.  38 C.F.R. § 3.159(d)(3) 
(2003).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000).  The 
claim, therefore, must be denied.




ORDER

The veteran's grandchildren are not recognized as dependents 
of the veteran for purposes of additional pension benefit 
payments; the claim is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



